Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8-11, 14-16, and 18-26 are pending.  Claims 1, 11, and 22 are independent.  Claims 1 and 11 and some of the dependents have been amended.  No Claims have been canceled.  New Claims 23-26 are added.  Claims 21 and 23-24 depend from 1 and Claims 25-26 depend from 11. 
This Application was published as U.S. 2019/0172460.
Earliest apparent priority 6 December 2017.

Note objections to Claim 11 and new Claims 24-26.

The Claims are allowable and only Objections for informalities remain.
Response to Amendments
Objections to Claims 1 and 11 are withdrawn as they have been remedied by the amendments that remove the objectionable language.
Rejection of Claims 11, 14-16, and 18-20 under 35 U.S.C. 112(b) is withdrawn in view of the amendments that clarify that the Claim is referring to “a voice recognition parameter.”
Response to Arguments
Applicant’s amendments and arguments are persuasive.  No art rejection are issued.
Claim Objections
Claims 24-26 are objected to because of the following informalities.
Claims 23-26 are new.
Claim 23 is fine.
Claim 24 has an extra period “..” at the end.
Claim 25 ends with “, and” and is not a complete sentence the way a claim ought to be.
Claim 26 ends with a comma “,” and not a period.

24. The electronic apparatus as claimed in claim 1, wherein the processor is configured to: based on the user of the first remote controller and the user of the second remote controller being not the same user, block the established session and establish a new session, transmit the second audio data to the voice recognition server using the established new session with the voice recognition server, and control the communicator to receive a second result data corresponding to the second audio data from the voice recognition server..

25. The method as claimed in claim 11, further comprising: based on the user of the first remote controller and the user of the second remote controller being the same user, maintaining the established session, combining the second audio data with the first audio data, transmitting the combined audio data to the voice recognition server re-using the account information and the voice recognition parameter of the maintained session; and receiving a first result data corresponding to the transmitted the combined audio data from the voice recognition server re-using the maintained session, and

26. The method as claimed in claim 11, further comprising: based on the user of the first remote controller and the user of the second remote controller being not the same user, blocking the established session and establish a new session, transmitting the second audio data to the voice recognition server using the established new session with the voice recognition server, and receiving a second result data corresponding to the second audio data from the voice recognition server,

Appropriate correction is required.

Additionally, Claim 11 is objected to for an informality which may be addressed as follows:
11.	A method of controlling an electronic apparatus, the method comprising:
receiving a broadcast signal from an external source for output by the electronic apparatus;
receiving a first audio data from a first remote controller configured to control operation of the electronic device; 
establishing a session using account information and a voice recognition parameter with a voice recognition server based on the first audio data;
identifying whether a user of the first remote controller and a user of a second remote controller, configured to control operation of the electronic apparatus, are a same user by comparing the first audio data received from the first remote controller with a second audio data received from a second remote controller, based on receiving the second audio data from the second remote controller in a state where the session is established;
based on the user of the first remote controller and the user of the second remote controller being the same user:
maintaining the established session,
combining the second audio data with the first audio data,
transmitting the combined audio data to the voice recognition server re-using the account information and the voice recognition parameter of the maintained session [[;]] , and
receiving a first result data corresponding to the transmitted the combined audio data from the voice recognition server re-using the maintained session, and
based on the user of the first remote controller and the user of the second remote controller being the same user:
	blocking the established session and establish a new session,
transmitting the second audio data to the voice recognition server using the established new session with the voice recognition server, and
	receiving a second result data corresponding to the second audio data from the voice recognition server,
wherein the voice recognition parameter includes source information identifying a source of the broadcast signal being received by the electronic apparatus and a state of the electronic apparatus.
Allowable Subject Matter
Claims 1, 4-6, 8-11, 14-16, and 18-26 are allowable but for Objections for informalities.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, controlling the operation of an electronic apparatus (Television set) that receives and present broadcast signals by a first voice controlled remote controller followed by a second voice controlled remote controller that are being used in succession by the same person, who is determined to be the same by comparing the input voices to the first and second remote controller devices,  when the first audio data input to the first voice controlled remote controller followed by and combined with the second audio data input to the second voice controlled remote controller correspond to commands belonging to a voice recognition command list for the electronic apparatus (TV device) when considered in the context of the independent Claims as a whole and including all of the limitations of these independent Claims could not be found in the prior art.

Figure 7 best depicts the main idea of the Claims:

    PNG
    media_image1.png
    484
    392
    media_image1.png
    Greyscale
 
Note also the following drawings of the instant Application where Figure 10, S1025 pertains to “Reuse and Process Recognition Parameter.”
   
    PNG
    media_image2.png
    583
    404
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    432
    299
    media_image3.png
    Greyscale
 

Further, the structure of Claim 22 comports with the Disclosure showing that the electronic device is Television set that is receiving Broadcast images (display) and the first and second devices are remote control devices for the control of the television set because the “voice recognition parameter” that is used to establish the “communication session” with the “recognition server” and is also used to maintain the same session or to terminate it and start a new session is defined in the Claim as: “wherein the voice recognition parameter includes source information identifying a source of the broadcast signal being received by the electronic apparatus and a state of the electronic apparatus,” which connects the speech recognition aspect of the Claim with the “source of the broadcast signal” whose content is being displayed and this feature in the context of the Claim as whole and including other features such as comparing the voices together (as opposed to a stored profile) and combining the received audio for sending to the recognition sever was not found in the art.  The user/speaker is talking about a particular television program (as opposed to his mother or his wife) and the content of his speech and the fact that the content pertains to the TV program that he is watching in addition to the fact that the voice has not changed causes the continuity of the session.

Support for the definition of the “voice recognition parameter including source information identifying a source of the broadcast signal” is found in the published Application at “[0101] The tuner 150 may receive broadcast signals from various sources such as terrestrial broadcast, cable broadcast, satellite broadcast, or the like. The tuner 150 may receive broadcast signals from sources such as analog broadcast or digital broadcast from various sources.”  “[0182] Here, the voice recognition parameter may include at least one of currently input source information and an apparatus status.”  “[0183] Also, the voice recognition command list may include at least one of application information used in the electronic apparatus 100, EPG data of a currently input source, and commands for functions provided by the electronic apparatus 100.”
Support for the “voice recognition parameter including … a state of the electronic apparatus” is found at “[0173] Referring to FIG. 10, when the electronic apparatus 100 determines that a new apparatus is connected to the electronic apparatus 100, the electronic apparatus 100 may determine whether the apparatus is in a standby state to receive a voice recognition result (S1005). [0174] Here, when the apparatus is not in the standby state to receive the voice recognition result, the electronic apparatus 100 may immediately request the voice recognition server 300 to stop voice recognition (S1020).”  “[0184] The control method of the electronic apparatus 100 may further include a step (S1115) of receiving the voice input start signal from the second external apparatus 200-2 in a state where the session is established, a step (S1120) of maintaining the established session, and a step (S1125) of processing voice recognition of audio data received from the second external apparatus 200-2 using the maintained session.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, Moniz (U.S. 10,482,885), Mozer (U.S. 2009/0204410) and Kracun (U.S. 2019/0115029), Note Edwards (U.S. 2019/0311721) was applied to the limitations of Claim 22 for demonstration purposes in the Office action of 11/29/2021.

Carson(U.S. 2014/0365885) is another very close reference that causes conversation persistence across two different instances of a personal digital assistant that are implemented on two devices.  (See Figure 7 of Carson.)  Context and conversation persist across two or more instances of a digital assistant as the user moves from device to device.  “[0079] … The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received….”  The context is not taught to be the state of the “server system 108” that connects the two devices. 
	DeMerchant (U.S. 2018/0204577) lets each person who is watching TV to use a personalized keyword for addressing the TV so the TV knows who the person is and provides programming accordingly.  See Figure 3.
Gorodetski (US 20160217792) is a diarization reference and has one known/identified speaker and the rest are “compared” to him and the reference just determines that they are not him.  
Kracun (U.S. 2019/0115029) that is applied to the Claims is another reference that does not proceed to identify each speaker and rather determines that the second voice is from the same speaker by comparison of input voice to input voice (not voice to voice profile).
Independent Claims
1. An electronic apparatus comprising: 
a communicator comprising communication circuitry configured to communicate with a voice recognition server; and 
a processor configured to: 
control the communicator to receive a broadcast signal from an external source for output by the electronic apparatus, 
control the communicator to establish a session via account information and a voice recognition parameter with the voice recognition server, based on a first audio data received from a first remote controller configured to control operation of the electronic apparatus, 
identify whether a user of the first remote controller and a user of a second remote controller, configured to control operation of the electronic apparatus, are a same user by comparing the first audio data received from the first remote controller with a second audio data received from the second remote controller, based on receiving the second audio data from the second remote controller in a state where the session is established, 
wherein the voice recognition parameter includes source information identifying a source of the broadcast signal received by the electronic apparatus and a state of the electronic apparatus.

11.	A method of controlling an electronic apparatus, the method comprising:
receiving a broadcast signal from an external source for output by the electronic apparatus;
receiving a first audio data from a first remote controller configured to control operation of the electronic device; 
establishing a session using account information and a voice recognition parameter with a voice recognition server based on the first audio data;
identifying whether a user of the first remote controller and a user of a second remote controller, configured to control operation of the electronic apparatus, are a same user by comparing the first audio data received from the first remote controller with a second audio data received from a second remote controller, based on receiving the second audio data from the second remote controller in a state where the session is established;
based on the user of the first remote controller and the user of the second remote controller being the same user:
maintaining the established session,
combining the second audio data with the first audio data,
transmitting the combined audio data to the voice recognition server re-using the account information and the voice recognition parameter of the maintained session; and
receiving a first result data corresponding to the transmitted the combined audio data from the voice recognition server re-using the maintained session, and
based on the user of the first remote controller and the user of the second remote controller being the same user:
	blocking the established session and establish a new session,
transmitting the second audio data to the voice recognition server using the established new session with the voice recognition server, and
	receiving a second result data corresponding to the second audio data from the voice recognition server,
wherein the voice recognition parameter includes source information identifying a source of the broadcast signal being received by the electronic apparatus and a state of the electronic apparatus.

22.	An electronic apparatus comprising: 
a display;
a communicator comprising communication circuitry configured to communicate with a voice recognition server; and 
a processor configured to:
control the communicator to receive a broadcast signal from an external source for display on the display by the electronic apparatus;
control the communicator to receive a first voice input start signal and first audio data from a first remote controller configured to control operation of the electronic apparatus;
control the communicator to establish a session via a voice recognition parameter with the voice recognition server, based on the first voice input start signal received from the first remote controller;
store the first audio data received from the first remote controller; 
transmit the first audio data to the voice recognition server using the established session;
after establishing the session with the voice recognition server, control the communicator to receive a second voice input start signal and second audio data from a second remote controller configured to control operation of the electronic apparatus, while the established session with the voice recognition server is maintained;
determine whether a user of the first remote controller and a user of the second remote controller are a same user by comparing the first voice input start signal received from the first remote controller with the second voice input start signal received from the second remote controller;
based on the user of the first remote controller and the user of the second remote controller being the same user, maintain the established session with the voice recognition server, combine the second audio data with the stored first audio data, transmit the combined audio data to the voice recognition server using the maintained session with the voice recognition server, and control the communicator to receive a first result data corresponding to the combined audio data from the voice recognition server re-using the voice recognition parameter of the maintained session; and
based on the user of the first remote controller and the user of the second remote controller not being the same user, block the established session, establishing a new session with the voice recognition server, transmit the second audio data to the voice recognition server using the established new session with the voice recognition server, and control the communicator to receive a second result data corresponding to the second audio data from the voice recognition server;
wherein the voice recognition parameter includes source information identifying a source of the broadcast signal being received by the electronic apparatus and a state of the electronic apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659